DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (US 2015/0225151, hereinafter “Osborn”) in view of Carmichael et al. (US 2013/0323129, hereinafter “Carmichael”).
In regard to claims 12-13, Osborn discloses packaging suitable for packaging an article for collecting or administering a physiologically active substance such as transdermal drug delivery patches [0002]. Thus, an oxygen sensitive pharmaceutical product. The packaging material comprises a gas barrier layer [0043]. The packaging material comprises an article contact layer comprising COC [0041]. The layer may be blended with up to 10 wt%, more preferably up to 2.5 wt% of compatible components, such as colorants, processing aids, and the like [0041]. Osborn does not disclose the use of a hydrogen generator.
Osborn is silent with the additional component being a palladium catalyst. 
	Carmichael discloses a food container that includes a rigid thermoformed plastics carton which holds a dry food [abstract]. Carmichael states that a large number of catalysts are known to catalyze the reaction of hydrogen with oxygen, including Group VII metals, palladium and plantinum are especially preferred because of their low toxicity and extreme efficiency in catalyzing the conversion of hydrogen and oxygen to water with little or no byproduct formation [0052]. Carmichael states that in order to maximize the efficiency of the oxygen scavenging reaction, it is preferable to locate the catalyst where reaction with oxygen is desired [0052]. For examples, if the application requires the oxygen to be scavenged before it reaches the relatively dry material in said assembly, incorporation of the catalyst in a side wall of the assembly is desirable [0052].
	Osborn and Carmichael both disclose packaging that has oxygen scavenging properties and barrier properties. Thus, it would have been obvious to one of ordinary skill in the art at the 
In regard to claim 14, Osborn discloses that the packaging film is flexible [abstract]. 
In regard to claim 17, Osborn discloses that the pharmaceutical active agent is nicotine [0004], which is an alkaloid.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (US 2015/0225151, hereinafter “Osborn”) in view of Carmichael et al. (US 2013/0323129, hereinafter “Carmichael”) in view of Bhandari et al. (US 2011/0097548, hereinafter “Bhandari”).
In regard to claim 15, Modified Osborn discloses a flexible packaging film that comprises a gas barrier layer and a product contact layer comprising COC and a palladium catalyst as previously discussed. 
Modified Osborn is silent with regard to the film being formed from a cold forming process. 
Bhandari discloses a multilayer formed packaging film that is suitable for either thermoforming or cold forming [abstract and 0028]. 
Modified Osborn and Bhandari both disclose packaging materials that are flexible. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a cold forming as described in Bhandari for the production of the films of modified Osborn motivated by the expectation of forming a film that is produced at ambient temperature to produce material components with a close tolerance and net shape [Bhandari 0022].

Modified Osborn is silent with regard to the film being formed from a thermoforming process. 
Bhandari discloses a multilayer formed packaging film that is suitable for either thermoforming or cold forming [abstract and 0028]. 
Modified Osborn and Bhandari both disclose packaging materials that are flexible. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a thermoforming process as described in Bhandari for the production of the films of modified Osborn motivated by the expectation of forming a film that is converted into a formed, finished part [Bhandari 0021].

Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
The applicant argues that Rule discusses beverage bottles that contain a significant amount of water vapor, and Osborn, flexible packaging for pharmaceutical which have low water vapor levels. Thus, one would not look to Rule modify the package of Osborn based on the lack of a critical element in the products targeted by the packaging format/structures of each of the disclosures. 
In response to applicant’s argument, the examiner has removed the Rule reference. The examiner has replaced the secondary reference, Rule, with the secondary reference Carmichael. Carmichael discloses a food container that includes a rigid thermoformed plastics carton which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELLEN S HOCK/Primary Examiner, Art Unit 1782